Exhibit 10.39
TRADEMARK SECURITY AGREEMENT
AGREEMENT (this “Trademark Security Agreement”) made as of the 17th day of
February, 2010, between ULTRALIFE CORPORATION, a Delaware corporation with its
principal office at 2000 Technology Parkway, Newark, New York 14513(the
“Debtor”) and RBS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc., a New
York corporation (the “Secured Party”) with an office at 525 William Penn Place,
Pittsburgh, Pennsylvania 15219.
RECITALS:
Debtor has adopted and is using the trademarks, service marks, trade names and
designs listed in Schedule A annexed to this Trademark Security Agreement and
made a part of this Trademark Security Agreement. As a condition to the
extension of credit to Debtor pursuant to a Credit Agreement dated as the date
of this Trademark Security Agreement, as such agreement may from time to time be
amended, extended or supplemented, (the “Credit Agreement”) among the Secured
Party, Debtor and certain affiliated borrowing entities, the “Co-Borrowers”),
the Secured Party has required the, execution and delivery of this Trademark
Security Agreement by Debtor.
Accordingly, Debtor and Secured Party, intending to be legally bound hereby,
agree that, as security for the full and timely payment of the Loans and all
other sums which may become due under or in connection with the Credit Agreement
or any of the related loan documents (the “Obligations”) (as defined in the
Credit Agreement) in accordance with the terms of the Credit Agreement and the
performance of the obligations of the Debtor and the Co-Borrowers under the
Credit Agreement and this Trademark Security Agreement, Debtor hereby mortgages
to and pledges with the Secured Party, and assigns and grants to the Secured
Party a lien and security interest in, all its right, title and interest in and
to (i) each of the trademarks, service marks, trade names and designs described
in Schedule A to this Trademark Security Agreement and any other trademarks,
service marks, trade names and designs that Debtor may adopt and use, in the
U.S. or foreign countries, in connection with its business after the date of
this Trademark Security Agreement, (collectively, the “Trademarks”), together
with the good will of the business symbolized thereby, (ii) all registrations
and pending trademark applications owned presently or obtained or filed
hereafter, both in the United States and in foreign countries, and (iii) any and
all proceeds of the foregoing, including, without limitation, any royalties,
fees, claims for past, present and future infringement and proceeds of sale or
other disposition (the Trademarks and other property described in the foregoing
clauses (i) through (iii) are referred to collectively as the “Trademark
Collateral”).
1. Debtor represents, warrants, covenants and agrees as follows:
(a) Debtor owns the Trademarks listed in Schedule A to the extent indicated in
Schedule A, the Trademarks are registered in the United States Patent and
Trademark Office and Debtor is the record owner of such registrations and all
are in full force and effect.

 

 



--------------------------------------------------------------------------------



 



(b) Debtor has the right and power to make the mortgage and pledge and grant the
lien and security interest granted in this Trademark Security Agreement, except
as described on Schedule A.
(c) Debtor has used, and will continue to use, each of the Trademarks in
accordance with applicable law, provided, that Debtor may cease such continued
use of and/or cancel, terminate, abandon or allow to lapse any Trademark in the
ordinary course of business.
(d) Except to the extent that the Secured Party, shall consent, in writing,
Debtor will not assign, sell, transfer or otherwise dispose of, mortgage,
pledge, hypothecate, grant a security interest in or lien upon, license, or
encumber any of the Trademark Collateral.
(e) Debtor will perform all acts and execute any documents, including, without
limitation, assignments suitable for filing with the United States Patent and
Trademark Office and Uniform Commercial Code financing statements, reasonably
requested of it by the Secured Party at any time to evidence, perfect and
maintain the Secured Party’s rights in the Trademark Collateral to the extent
that Debtor continues to use the Trademarks that are part of the Trademark
Collateral in the ordinary course of business. Debtor will promptly notify
Secured Party at the time Debtor adopts for use in its business any Trademarks
not described on Schedule A to this Trademark Security Agreement and files any
applications to register a Trademark. To the extent permitted by law, Debtor
hereby authorizes the Secured Party to execute and file such assignments and
financing statements (and/or similar documents) with respect to the Trademark
Collateral, or copies thereof or of this Trademark Security Agreement, signed
only by the Secured Party.
2. If an Event of Default (as defined in the Credit Agreement) has occurred
then, in addition to all other rights and remedies of the Secured Party, whether
under law, the Credit Agreement or otherwise, the Secured Party may, without
notice to, or consent by, Debtor, (a) grant itself a license to use the
Trademarks, or any of them, without payment of any kind, until all inventories
of finished goods produced for Debtor and/or ingredients and/or packaging
materials unique to Debtor’s products are sold or consumed; (b) assign, sell or
otherwise dispose of or use the Trademark Collateral, or any of it, either with
or without special or other conditions or stipulations, with power to buy the
Trademark Collateral or any part of it, and with power also to execute
assurances, and to do all other acts and things for completing the assignment,
sale or disposition which the Secured Party shall, in its sole discretion, deem
appropriate or proper; and (c) in order to implement any such assignment, sale
or other disposal of any of the Trademark Collateral, pursuant to the authority
granted in the Power of Attorney described in paragraph 3 of this Trademark
Security Agreement (such authority becoming effective on the occurrence of an
Event of Default), execute and deliver on behalf of Debtor, one or more
instruments of assignment of the Trademarks (or any application or registration
thereof), in form suitable for filing, recording or registration in the United
States Patent and Trademark Office. Debtor agrees to pay all reasonable costs
and expenses incurred in any such transfer, including any taxes, filing or
recording fees, reasonable attorneys’ fees and all reasonable travel and other
expenses, and all such costs, to the extent paid by the Secured Party, shall be
added to the obligations due under the Credit Agreement. The Secured Party will
apply the proceeds actually received from any such assignment, sale or other
disposition to the reasonable costs and expenses thereof and/or to the
Obligations; and Debtor shall remain liable and will pay the Secured Party on
demand any deficiency remaining and the balance of any expenses unpaid. Nothing
contained in this Trademark Security Agreement shall be construed as requiring
the Secured Party to take any action at any time.

 

- 2 -



--------------------------------------------------------------------------------



 



3. Concurrently with the execution and delivery of this Trademark Security
Agreement, Debtor is executing and delivering to the Secured Party an Assignment
for Security suitable for recording in the United States Patent and Trademark
Office, in the form of Exhibit 1 to this Trademark Security Agreement (the
“Assignment”), and originals of a Special Power of Attorney, in the form of
Exhibit 2 to this Trademark Security Agreement (the “Power of Attorney”), for
the Secured Party’s use in the assignment, sale or other disposal of the
Trademarks (or any applications or registrations thereof) pursuant to paragraph
2 of this Trademark Security Agreement.
4. Notwithstanding anything to the contrary contained in this Trademark Security
Agreement, upon payment and performance in full of the Obligations and
termination of the Credit Agreement, this Trademark Security Agreement, and the
Assignment and the Power of Attorney delivered in connection herewith, shall
terminate and be of no further force and effect and Secured Party shall
thereupon terminate its security interest in the Trademark Collateral. Until
such time, however, this Trademark Security Agreement shall be binding upon and
inure to the benefit of the parties, their successors and assigns, provided,
that, without the prior written consent of Secured Party, the Debtor may not
assign this Trademark Security Agreement or any of its rights under this
Trademark Security Agreement or delegate any of its duties or obligations under
this Trademark Security Agreement, and any such attempted assignment or
delegation shall be null and void. This Trademark Security Agreement is not
intended and shall not be construed to obligate the Secured Party to take any
action whatsoever with respect to the Trademark Collateral or to incur expenses
or perform or discharge any obligation, duty or disability of the Debtor.
5. The provisions of this Trademark Security Agreement are intended to be
severable. If any provision of this Trademark Security Agreement shall for any
reason be held invalid or unenforceable in whole or in part in any jurisdiction,
such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability of such provision in any other jurisdiction or any other
provision of this Trademark Security Agreement in any jurisdiction.
6. No failure or delay on the part of Secured Party in exercising any right,
remedy, power or privilege under this Trademark Security Agreement shall operate
as a waiver thereof or of any other right, remedy, power or privilege of Secured
Party under this Trademark Security Agreement or the Credit Agreement nor shall
any single or partial exercise of any such right, remedy, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

 

- 3 -



--------------------------------------------------------------------------------



 



7. The rights, remedies, powers and privileges of Secured Party under this
Trademark Security Agreement are cumulative and not exclusive of any rights or
remedies which it may otherwise have. All rights and remedies granted to the
Secured Party under this Trademark Security Agreement shall be in addition to
any rights and remedies granted to the Secured Party under the Credit Agreement
and under any security agreement or other document or instrument executed and
delivered in connection with the Credit Agreement.
8. All notices, statements, requests and demands given to or made upon either
party in accordance with the provisions of this Trademark Security Agreement
shall be deemed to have been given or made when personally delivered or when
given or made in accordance with the terms of the Credit Agreement.
9. Debtor acknowledges that the lien and security interest, and the rights and
remedies, granted under this Trademark Security Agreement are granted to the
Secured Party for the benefit of the Secured Party.
10. Debtor consents to the exclusive jurisdiction and venue of the federal and
state courts located in Erie, New York in any action on, relating to or
mentioning this Trademark Security Agreement.
11. This Trademark Security Agreement shall be deemed to be a contract under the
laws of the State of New York and the execution and delivery of this Trademark
Security Agreement and the terms and provisions of this Trademark Security
Agreement shall be governed by and construed in accordance with the laws of that
State and, to the extent applicable or governing, the laws of the United States
of America.
IN WITNESS WHEREOF, the parties have executed and delivered this Trademark
Security Agreement as of the day and year first above written.

              ATTEST:   ULTRALIFE CORPORATION    
 
           
 
  By:   /s/ Philip A. Fain    
 
     
 
Philip A. Fain    
 
      Chief Financial Officer    
 
           
[Corporate Seal]
                RBS BUSINESS CAPITAL    
 
           
 
  By:   /s/ Ronald L. Tassone    
 
     
 
Ronald L. Tassone    
 
      Senior Vice President    

 

- 4 -